Citation Nr: 1632858	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  09-05 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for postoperative residuals of a right knee disorder with traumatic arthritis and limitation of flexion of the right knee rated 10 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1975 to October 1979.

This appeal initially came before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Boston, Massachusetts Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction rests with the Philadelphia, Pennsylvania RO.  

In October 2010, the Veteran testified during a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In a January 2011 decision, the Board denied the Veteran's claim for an increased rating for postoperative residuals of a right knee disorder with traumatic arthritis and limitation of flexion of the right knee, rated 10 percent disabling.  The Veteran proceeded to appeal, and in a June 2011 Order, the Court of Appeals for Veterans Claims (Court) granted a Joint Motion by the parties and remanded the matter to the Board for compliance with the instructions in the Joint Motion.

In a September 2011 decision, the Board denied the Veteran's claim.  The Veteran proceeded to appeal, and in a May 2012 Order, the Court granted a Joint Motion by the parties and remanded the matter to the Board for compliance with the instructions in the Joint Motion.  The issue of entitlement to an increased rating for postoperative residuals of a right knee disorder with traumatic arthritis and limitation of flexion of the right knee, rated 10 percent disabling was remanded by the Board in February 2013 for further development. 

Furthermore, in an August 2015 rating decision, the Veteran was granted a 20 percent rating for right knee limitation of extension, effective June 24, 2013.  The Veteran expressed disagreement with the evaluation and effective date assigned in March 2016.  By way of an April 2016 letter, the RO acknowledged receipt of the notice of disagreement (NOD).  As the record indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As the record reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in this case.  Therefore, those claims remain under the jurisdiction of the RO at this time.  

In addition to 5 volumes of paper claims folders, there are records in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.  All records should be considered in any undertaken development.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Postoperative residuals of a right knee disorder with traumatic arthritis and limitation of flexion of the right knee is not manifested by flexion that is limited to 30 degree or less.  


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for postoperative residuals of a right knee disorder with traumatic arthritis and limitation of flexion of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in March 2006 and August 2008, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

The Board notes that in July 2016 correspondence the Veteran's representative requested that another VA compensation evaluation be scheduled if the claim could not be granted.  It was noted that the Veteran was last examined for VA purposes in June 2013.  While the Board acknowledges this request, it also finds that it has not been specifically alleged that the Veteran's symptoms have worsened since the time of this examination.  Without such an allegation, a new examination is not warranted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

ANALYSIS 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

The VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 (which provides for a 10 percent rating for a noncompensable limitation of motion or painful motion of an affected joint) and 5257, provided that a separate rating must be based upon additional disability.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 98, 63 Fed. Reg. 56,704 (1998).  Also, separate rating may be assigned for limitation of flexion and limitation of extension of the same knee. Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same knee, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

The Veteran appeals the denial of an increased rating for postoperative residuals of a right knee disorder with traumatic arthritis and limitation of flexion of the right knee.  The Veteran's right knee disability is rated 10 percent disabling under Diagnostic Codes 5010-5260 for limitation of flexion.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Diagnostic Code 5010 addresses arthritis due to trauma, while DC 5260 addresses limitation of flexion of the knee.

Under Diagnostic Code 5260, a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  Id.  The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

In a February 2006 statement, the Veteran claimed that his service connected right knee had worsened in severity.    

In relation to his claim, the Veteran was afforded a VA examination in April 2006.  During the examination, he stated that his right knee would occasionally give out and he repeatedly referred to his inability to play basketball.  He stated that he was able to jog but only on grass but not on any type of hard surface.  Examination revealed that the Veteran had a mild limp, favoring his right leg.  The Veteran stated that he was unable to flex the right knee but clearly with diversion of attention he was able to actively flex the knee to 110 degrees.  There was no instability to varus or valgus strain and no grinding or crepitation on repetitive active and passive flexion and extension of the right knee.  Anterior drawer and Lachman's tests were negative.  The examiner commented the Veteran seemed to have moderate traumatic arthritis of the knee joint but his major concern at age 50 was his inability to play recreational basketball.  His physical findings appeared to be limited to decreased mobility in terms of flexion, possible to only 110 degrees but with capability of strong extension and no significant element of deformity.

During the November 2008 VA examination, the Veteran complained of constant knee pain that was aggravated by walking and standing.  The Veteran complained that his right knee clicked, buckled and locked at times.  Examination of the right knee revealed range of motion was 0 to 75 degrees associated with pain at the end of the range of motion.  Following three repetitive ranges of motion, the pain and the range of motion remained the same. There was no evidence of fatigue, weakness or lack of endurance.  There was mild joint effusion, with tenderness to palpation over the medial lateral joint lines as well as the patellar insertion area.  Lachman's, McMurray and anterior drawer tests were all negative.  

In the May 2010 VA examination, the Veteran reported that his right knee had worsened.  He reported that he did not have right knee flare-ups but that he experienced instability of the knee.  Examination revealed that active range of motion repeated three times was from 10 degrees extension to 45 degrees flexion with pain during the entire range of motion.  Anterior drawer and McMurray signs were negative.  With three repetitive range of motion testing, there was no additional limitation from pain, fatigue, weakness or lack of endurance.  There was a moderate effusion upon palpation of the right knee.  

During his October 2010 hearing, the Veteran testified that he had recently been issued a brace for his right knee. He also indicated that he regularly took Ibuprofen for his right knee pain. Additionally he reported that his knee would give out on him quite a bit.  He noted that he was currently working in the customer service position.  He couldn't sit for too long or his knee would tighten up on him and he also could not stand for too long.  In response to questioning regarding instability of the right knee, the Veteran noted that he would experience instability after walking some distance. He also indicated that his knee had given out when walking on stairs and that he had experienced locking of the knee.

During the June 2013 VA examination, the Veteran reported intermittent daily right knee pain.  Examination revealed right knee flexion to 80 degrees with pain starting at 70 degrees.  There was no additional loss of range of motion following repetitive testing.  The Veteran also did not have any functional loss and/or functional impairment of the knee and lower leg.  All joint stability tests were normal for the right knee and it was noted that there was no evidence or history of recurrent patellar subluxation/dislocation.  It was also noted that there was no x-ray evidence of patellar subluxation.  

Although there is objective evidence of pain with active motion, flexion being limited to 30 degrees has not been shown.  Rather, at most, right knee flexion is shown to be limited to 45 degrees.  In reaching these conclusions, the Board has considered 38 C.F.R. §§ 4.40, 4.45, 4.59; and DeLuca, supra, 8 Vet. App. 202.  Even when considering these factors, the Veteran is not shown to have the functional equivalent of flexion limited to 30 degrees.  Accordingly, a rating higher than 10 percent for limitation of flexion of the right knee under Diagnostic Code 5260 is not warranted.  Further, the Board notes that a rating under Code 5010 for traumatic arthritis of the right knee would only be applicable where flexion or extension of the right knee is noncompensable, which is not the case here.  Arthritis is rated based on limitation of motion.  38 C.F.R. § 4.71a.  Arthritis is the reason for the limitation of motion in this case and is considered in the rating assigned.

The Board acknowledges the Veteran's complaints of right knee instability and has considered whether a separate rating for right knee instability is warranted under Diagnostic Code 5257.  Chronic instability or recurrent subluxation that is even slight in degree, however, has simply not been objectively established at any time during the appeal period.  

In this regard, the VA examinations of record have consistently shown negative anterior drawer, McMurray and Lachman's tests.  Additionally, the September 2005 VA examination specifically showed a negative posterior drawer test and the April 2006 VA examination specifically showed no instability to varus or valgus strain.  Although the September 2005 VA examination noted pain on varus and valgus stress, no instability was noted.  The June 2013 VA examination also revealed that all joint stability tests were normal for the right knee and it was noted that there was no evidence or history of recurrent patellar subluxation/dislocation.  Although the Veteran has reported frequent "giving way" of the knee and has begun wearing a brace, there is an absence of any objective findings of instability during any of the above summarized VA examinations.  The Board does not find a basis to attribute the reports of "giving way" or the wearing of the brace to any actual chronic instability or recurrent subluxation of the right knee within the meaning of Diagnostic Code 5257. 

The Board is cognizant that in March 2002, a VA physician found that the Veteran had right knee medial-lateral laxity, a finding which is suggestive of instability. This is an entirely isolated finding; however, with a subsequent May 2003 VA examiner specifically finding no instability of the knee and, subsequent VA examination reports similarly lacking any findings of right knee instability or recurrent subluxation.  Accordingly, the Board finds that the Veteran's self-reports suggestive of instability and the single March 2002 objective notation suggestive of instability and/or recurrent subluxation are outweighed in probative value by the consistent VA examination findings indicating that no instability or recurrent subluxation is present.  Thus, the preponderance of the evidence is against a finding that the Veteran has had any chronic right knee instability or recurrent subluxation and the assignment of a separate compensable rating under Diagnostic Code 5257 is not warranted. 

The Board also notes that an earlier claim for increase filed by the Veteran was adjudicated by the RO in the January 2003 rating decision.  This decision specifically used the March 2002 VA physician's finding as the basis for the assignment of an initial compensable rating.  The RO later issued the July 2003 rating decision where it continued this rating on the basis of limitation of motion, not instability.  Although the Veteran filed a notice of disagreement in response to this decision, he did not perfect an appeal by filing a VA Form 9 in response to the RO's March 2004 statement of the case.  Accordingly, the July 2003 decision is final.  38 U.S.C.A. § 7105.  Accordingly, as the March 2002 VA physician's finding predates the applicable rating period for the Veteran's current appeal, it does not, in and of itself, provide an appropriate basis for assigning a current compensable rating under Diagnostic Code 5257.

The Board has considered other diagnostic codes pertaining to knee disabilities.
The evidence is devoid, however, of a showing of right knee ankylosis (Diagnostic Code 5256), semi lunar cartilage with frequent episodes of locking, pain, and effusion into the joint (Diagnostic Code 5258) or impairment of the tibia and fibula (Diagnostic Code 5262).  As such, these diagnostic codes are not applicable.  Furthermore, a separate rating is in effect for limitation of extension (DC 5261).  The Board also notes that a separate rating is in effect for right knee residual scar.  

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated to include his reports of pain, loss of strength and swelling.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds, however, that the objective evidence, which is more probative than the Veteran's lay statements, demonstrates that the criteria for the next higher evaluation has not been met.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the assigned 10 percent rating is warranted but no more.  

The discussion above reflects that the symptoms of the Veteran's disabilities are contemplated by the applicable rating criteria.  The effects of his disability, including pain, limitation of motion, and functional limitations, have been fully considered and are contemplated in the rating schedule.  To the extent that the Veteran reports giving way and instability, the Board notes that there is a lacking of objective evidence of such during this appeal.  As noted, the Board has afforded greater probative value to the VA examinations than the Veteran's reports of symptomatology.  The examinations were conducted by medical professionals with the expertise to comment and opine on the matters at issue.  The examiners reviewed the records, which included the Veteran's contentions, and conducted a complete physical examination.  The medical findings of record are also well reasoned and supported by the historical record.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  
ORDER

Entitlement to an increased rating for postoperative residuals of a right knee disorder with traumatic arthritis and limitation of flexion of the right knee, rated 10 percent disabling is denied.  


REMAND

The Veteran has indicated that his lost his job because of his knee disability.  The June 2013 VA examiner also noted that the Veteran's knee disability impacted his ability to work.  

As the Veteran has expressed that his service connected disability impacts his ability to maintain employment, a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders appears to have been raised and thus is a component of the increased rating claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, while the Board has jurisdiction over this issue additional development is required before the claim can be adjudicated, including providing appropriate notice and assistance pursuant to the Veterans Claims Assistance Act of 2000 and obtaining an examination.

Accordingly, the case is REMANDED for the following action:

1. After providing any required notice under the Veterans Claims Assistance Act of 2000 regarding the claim for TDIU, schedule the Veteran for a VA examination(s) to determine the impact his service connected disabilities, either singly or cumulatively, have on his ability to obtain or retain employment.  The claims folders (including electronic folders) must be made available to the examiner(s) for review.  All findings should be reported in detail.  A complete rationale for all opinions should be provided.  All functional impairment caused by service connected disorders should be set out.

2. After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND. If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

3. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issues.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


